A notice petition for certification of the judgment of the Appellate Division having been filed with the Court;
And said judgment having addressed only certain issues in a bifurcated appeal, issues raising allegations of racial profiling having been referred to the part of the Appellate Division that was specially charged to review them;
And the part thereafter having remanded those issues to the trial court for further proceedings;
And it appearing that deferring consideration of the petition for certification until all issues in the appeal have been finally resolved will serve the interests of justice and judicial economy;
And good cause appearing;
*625It is ORDERED that the notice of petition for certification filed by defendant is dismissed without prejudice to its refiling with the Court following the final resolution in the Appellate Division of all issues raised in the appeal.